J-A07017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 EDWIN CLAIR KNECHT                      :   No. 857 MDA 2017
                                         :
 COMMONWEALTH OF PENNSYLVANIA            :
                                         :
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 CHARLES BLAIR WEAVER

                Appeal from the Order Entered May 16, 2017
              In the Court of Common Pleas of Clinton County
           Criminal Division at No(s): CP-18-CR-0000032-2017,
                          CP-18-CR-0000033-2017


BEFORE:    PANELLA, J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY OLSON, J.:                              FILED MAY 09, 2018

     The Commonwealth of Pennsylvania appeals from the May 16, 2017

orders granting Edwin Clair Knecht’s and Charles Blair Weaver’s (collectively

“Appellees’”) motions to suppress blood alcohol concentration (“BAC”) blood

test results obtained during the course of two driving under the influence

(“DUI”) investigations.   We reverse and remand for further proceedings

consistent with this memorandum.



____________________________________
* Former Justice specially assigned to the Superior Court.
J-A07017-18


      The factual backgrounds of these cases are as follows. On November

12, 2016, Trooper Benjamin Campana stopped Weaver’s vehicle.           Trooper

Campana suspected that Weaver was intoxicated and, therefore, asked

Weaver to perform field sobriety tests. Weaver failed those tests and was

arrested for suspicion of DUI.

      Trooper Campana transported Weaver to the hospital where he read him

the DL-26B form. That form informed Weaver that he would face possible civil

penalties for failing to submit to a blood test. The form did not advise Weaver

that he would face enhanced criminal penalties for refusing a blood test.

Thereafter, Weaver consented to the blood draw which showed that he had a

BAC above the legal limit.

      On November 29, 2016, Officer Stephen Nero stopped Knecht’s vehicle.

Officer Nero suspected that Knecht was intoxicated and, therefore, asked

Knecht to perform field sobriety tests.    Knecht failed those tests and was

arrested for suspicion of DUI.

      Officer Nero transported Knecht to the hospital where he read him the

DL-26B form. That form informed Knecht that he would face possible civil

penalties for failing to submit to a blood test. The form did not advise Knecht

that he would face enhanced criminal penalties for refusing a blood test.

Thereafter, Knecht consented to the blood draw which showed that he had a

BAC above the legal limit.




                                     -2-
J-A07017-18


        The procedural histories of these cases are as follows. On February 2,

2017, the Commonwealth charged Knecht via criminal information with DUI –

general impairment,1 DUI – higher rate,2 and speeding.3     That same day, the

Commonwealth filed an unrelated criminal information charging Weaver with

DUI – general impairment, DUI – highest rate,4 careless driving,5 and an

equipment violation.6

        On February 28, 2017, Appellees filed motions seeking suppression of

the blood draw evidence. A combined suppression hearing was held on April

20, 2017. On May 16, 2017, the trial court granted Appellees’ suppression

motions. The Commonwealth filed timely notices of appeal.7 See Pa.R.A.P.




____________________________________________


1   75 Pa.C.S.A. § 3802(a)(1).

2   75 Pa.C.S.A. § 3802(b).

3   75 Pa.C.S.A. § 3362(a)(3).

4   75 Pa.C.S.A. § 3802(c).

5   75 Pa.C.S.A. § 3714(a).

6   75 Pa.C.S.A. § 4107(b)(2).

7 Only one docket number was assigned to these two separate appeals
because of a breakdown in the judicial system. The certified records indicate
that separate notices of appeal were filed, as evidenced by the different time
stamps appearing on the notices of appeal. We therefore have jurisdiction
over these appeals and will reach the merits of the trial court’s decisions. See
Pa.R.A.P. 341 note; Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3
(Pa. Super. 2007).

                                           -3-
J-A07017-18


311(d) (providing that the Commonwealth may take an appeal as of right from

an interlocutory order substantially handicapping a prosecution).

     The Commonwealth presents one issue for our review:

     Did the [trial] court err in its application of the maxim “citizens
     are presumed to know the law” where the [trial] court’s
     application of that principle fails to consider Appellees’ presumed
     knowledge of relevant precedent established by the [Supreme
     Court of the United States?]

Commonwealth’s Brief at 4 (complete capitalization removed).

     The Commonwealth’s sole issue challenges the trial court’s suppression

orders. We review a trial court’s order suppressing evidence for an abuse of

discretion and our scope of review consists of “only the evidence from the

defendant’s witnesses along with the Commonwealth’s evidence that remains

uncontroverted.”   Commonwealth v. Maguire, 175 A.3d 288, 291 (Pa.

Super. 2017) (citations omitted).

     Recently, we issued Commonwealth v. Robertson, 2018 WL 2057000

(Pa. Super. May 3, 2018).     In Robertson, we held that defendants are

presumed to know case law in addition to statutory law. Id. at *4-5. Hence,

the trial court erred in concluding that Appellees believed they were subject

to increased criminal penalties if they refused blood draws.    Moreover, in

Robertson we rejected Appellees’ argument that police have an affirmative

duty to inform defendants that they would not face increased criminal

penalties if they refused a blood test.   Id. at *5.   Contrary to Appellees’




                                    -4-
J-A07017-18


argument, trial courts may not consider the failure to provide such a warning

as weighing against a finding of voluntariness.

      Having determined that Appellees do not reap the benefit of the

presumption of knowing only statutory law, we turn to the specific facts of

these cases. Under Commonwealth v. Evans, 153 A.3d 323 (Pa. Super.

2016), a trial court must consider the totality of the circumstances when

determining if a defendant’s consent to a blood draw was voluntary. Evans,
153 A.3d at 328 (citation omitted). As our Supreme Court explained:

      While there is no hard and fast list of factors evincing
      voluntariness, some considerations include: 1) the defendant’s
      custodial status; 2) the use of duress or coercive tactics by law
      enforcement personnel; 3) the defendant’s knowledge of his right
      to refuse to consent; 4) the defendant’s education and
      intelligence; 5) the defendant’s belief that no incriminating
      evidence will be found; and 6) the extent and level of the
      defendant’s cooperation with the law enforcement personnel.

Commonwealth v. Gillespie, 821 A.2d 1221, 1225 (Pa. 2003) (Eakin, J.,

opinion announcing the judgment of the court) (cleaned up), citing

Commonwealth v. Cleckley, 738 A.2d 427, 433 n.7 (Pa. 1999).

      In both of these cases, Appellees were in custody. Thus, the first factor

weighed against a finding of voluntariness. Police did not use coercive tactics

nor were Appellees under duress. Thus, the second factor weighed in favor of

finding voluntariness. Appellees were properly advised of their right to refuse

a blood draw.    Hence, the third factor weighed in favor of a finding of

voluntariness. The fourth and fifth factors were neutral because no evidence

was presented regarding Appellees’ education and intelligence or whether


                                     -5-
J-A07017-18


Appellees were aware that incriminating evidence would be found in their

blood. Finally, Appellees fully cooperated with police. Accordingly, the last

factor weighed in favor of voluntariness. In sum, the only factor that weighed

against a finding of voluntariness was that Appellees were in custody. No

reasonable fact-finder could weigh these factors and determine that Appellees’

consent was involuntary.    As such, we decline to remand this matter for

further fact-finding and instead reverse the trial court’s suppression orders

and remand for further proceedings consistent with this memorandum.

      Orders reversed. Cases remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/2018




                                    -6-